Citation Nr: 9926388	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-29 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes, to include whether the residuals of 
injuries to the veteran sustained in an accident on June 23, 
1996, were incurred as a result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In an August 1997 decision, the RO denied a 
claim by the veteran seeking entitlement to nonservice-
connected pension benefits.  In a February 1998 
Administrative Decision, the RO concluded that the veteran's 
injuries incurred during a June 23, 1996, automobile accident 
were the result of his own willful misconduct.  Thereafter, 
in a June 1998 Hearing Officer's decision, the RO again 
denied entitlement to nonservice-connected pension benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran was involved in a motor vehicle accident as a 
pedestrian on June 23, 1996, during which he incurred several 
injuries.  He was intoxicated at the time of the accident.

3.  The evidence does not show that the veteran's 
intoxication was the immediate and proximate cause of his 
injuries on June 23, 1996, nor that the injuries were the 
result of his deliberate and intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences. 

4.  Service-connection is not in effect for any disability.  

5.  The veteran's ratable disabilities for nonservice-
connected pension purposes consist of:  (1) right shoulder 
disorder, status post complete separation of 
acromioclavicular (AC) joint and comminuted scapula fracture; 
(2) right elbow disorder, with severe sprain, status post 
fracture of radius and ulna; (3) acquired psychiatric 
disorder, diagnosed as major depression with post traumatic 
stress disorder (PTSD); (4) post-traumatic seizure disorder; 
(5) peripheral neuropathy, left foot; (6) hip disorder, 
status post fracture, left sacroiliac joint; (7) left leg 
disorder, status post fracture, left tibia, fibula, and 
tibial plateau; and (8) residuals of rib fracture, with right 
pneumothorax, status post chest tube drainage.

6.  The veteran's right shoulder disorder has range of motion 
of 100 degrees of flexion and abduction.

7.  The veteran's right elbow disorder has multiple nerve 
entrapments, a bony prominence, and limitation of range of 
motion.  It has 90 degrees of flexion, lacks 35 degrees of 
extension, has 5 degrees of pronation, and no supination.

8.  The veteran's acquired psychiatric disorder is diagnosed 
as major depression with PTSD.  The medical evidence 
indicates that it is manifested by intrusive thoughts, 
flashbacks, and nightmares of Vietnam, as well as anxiety, 
decreased energy, problems with sleeping, problems with 
control of anger, and decreased social interests.

9.  The veteran's post-traumatic seizure disorder is 
controlled by medication; the last recorded seizure was in 
September 1996.

10.  The veteran's peripheral neuropathy of the left foot 
involves a small area of decreased sensation to pain and 
temperature and edema controlled by compression stocking.

11.  The veteran's hip disorder involves degenerative changes 
and tenderness to palpitation.

12.  The veteran's left leg disorder involves retropatellar 
crepitation and subjective complaints of swelling and loss of 
feeling.  Objective examination revealed no swelling, 
effusion, or ligamentous laxity.

13.  The veteran's residuals of fractured ribs involves 
subjective complaints of shortness of breath.

14.  The veteran is currently 51 years of age.  He completed 
4 years of high school and has training and a work history in 
automotive repair; he last worked in 1987.

15.  The medical evidence of record indicates that the 
veteran's nonservice-connected disabilities, considered with 
his age and education, are of such severity as to preclude 
him from obtaining and maintaining all substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The injuries the veteran sustained on June 23, 1996, were 
not due to his willful misconduct; nonservice-connected 
pension benefits based thereon are not precluded.  38 
U.S.C.A. §§ 1521(a), 5107(a)  (West 1991); 38 C.F.R. §§ 
3.1(n), 3.301(b), (c)(2), 3.314(b)(2), 3.342(a)  (1998).

2.  The criteria for the assignment of a permanent and total 
disability rating for pension purposes have been met.  
38 U.S.C.A. §§ 1155, 1502, 1521  (West 1991); 38 C.F.R. §§ 
3.321, 3.323(b)(2), 3.340(b), 3.342, 4.15-4.20, 4.25, 4.27, 
4.31  (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran submitted the current claim seeking entitlement 
to a nonservice-connected pension in May 1997.  In response 
to that claim, the RO rendered a decision, dated in August 
1997, holding that entitlement to a nonservice-connected 
pension was not established.  The veteran appealed that 
decision with a September 1997 Notice of Disagreement and, 
after receiving a Statement of the Case from the RO, with an 
October 1997 Substantive Appeal.  He asserts, in essence, 
that he is unable to obtain or maintain any gainful 
employment due to his disabilities, age, and education.  
Overall, he believes that he is entitled to nonservice-
connected pension benefits.

It is noteworthy that the RO's administrative decision, in 
which it concluded that the veteran's injuries sustained on 
June 23, 1996, were the result of his willful misconduct, is 
dated in February 1998, several months after the RO's August 
1997 decision.  In the August 1997 decision, the RO did not 
address the issue of willful misconduct.  However, the RO did 
render another decision, by its hearing officer, in June 
1998, in which it denied entitlement to nonservice-connected 
pension benefits; in that decision, it specifically held that 
the veteran's injuries sustained in the June 23, 1996 
accident were the result of his own willful misconduct.  A 
Supplemental Statement of the Case was issued in June 1998 
outlining the pertinent laws and regulations.  The United 
States Court of Appeals for Veterans Claims (formerly United 
States Court of Veterans' Appeals) has held that if a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
"inextricably intertwined," and the VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180  (1991).  Thus, the Board will address both the 
issue of whether the veteran's injuries incurred in the June 
23, 1996, accident were the result of his own willful 
misconduct and whether he is entitled to nonservice-connected 
pension benefits.

The threshold question to be answered in this case is whether 
the veteran has presented a well-grounded claim; that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, this appeal must fail and there is no duty to 
assist him further in the development of his claim because 
such additional development would be futile.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
regard, the Board finds that his claim for a permanent and 
total disability evaluation for pension purposes, including 
the underlying issue of whether the residuals of injuries to 
the veteran sustained in an accident on June 23, 1996, were 
incurred as a result of his own willful misconduct, is well 
grounded.  The veteran has presented credible evidence 
supporting each element of his claim and, thus, his claim is 
plausible.  The Board is satisfied that all facts relevant to 
this issue have been properly developed and that no further 
assistance is required to comply with the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a).

It should be noted that, in deciding claims for VA benefits 
claims, "when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).


II.  Whether injuries incurred during motor vehicle accident 
on June 23, 1996, were due to the veteran's willful 
misconduct

a.  Facts

Review of the service records in this case reveals that the 
veteran served on active duty from February 1969 to July 
1975, including tours in the Republic of Vietnam during the 
Vietnam era.  His DD-214 indicates that he earned the Combat 
Infantry Badge, the Vietnam Cross of Gallantry with Palm, and 
other military awards and citations.

Subsequent to service, on June 23, 1996, the veteran 
sustained multiple injuries when he was struck by a motor 
vehicle.  A June 1996 Mississippi Uniform Accident Report 
indicates that he had just exited a stopped vehicle on the 
side of the road and was attempting to cross the road when he 
was struck by an oncoming vehicle in the other lane.  The 
report indicates that the oncoming vehicle was traveling at 
an estimated 45 miles per hour (MPH) in a 35 MPH zone.  It is 
noted that the driver of that car did not see the veteran 
until she had hit him.  The report further indicates that the 
veteran had a blood alcohol level of .290 at the time of the 
accident.

The claims file contains 4 witness statements which, in 
essence, reiterate the information provided in the accident 
report.  One statement is from the driver of the automobile 
in which the veteran had ridden.  It states that he stopped 
his vehicle and let the veteran out and that, as he was 
pulling away, he heard a crashing sound.  Another statement, 
from the driver of the vehicle that hit the veteran, 
indicates that she was looking at the car parked in the road 
and did not see the veteran until she hit him.  A statement 
from a passenger in the vehicle that hit the veteran states 
that he told the driver to watch out for the car stopped in 
the road and that the veteran came out from behind that car 
and was hit.  It also states that the driver of the car that 
hit the veteran was traveling at approximately 40 to 45 MPH.  
A statement from an eye-witness states that he saw a car stop 
in the road and the veteran get out of it.  It indicates that 
the veteran got about 3/4 of the way across the street, then 
slowed and turned toward the car that had dropped him off, as 
if motioning for it to stop.  At that time, he was hit by the 
other vehicle.

Private medical records from June 1996 indicate that the 
veteran was intoxicated at the time of his admission to the 
hospital following the accident.

The RO's February 1998 Administrative Decision concludes that 
the injuries sustained by the veteran on June 23, 1996, were 
the result of his own willful misconduct.


b.  Applicable law and regulations

VA regulations provide for permanent and total disability 
ratings for pension purposes for disabling conditions not the 
result of the veteran's own willful misconduct.  38 C.F.R. §§ 
3.301(b), 3.314(b)(2), 3.342(a)  (1998).  Willful misconduct 
is defined as "an act involving conscious wrongdoing or 
known prohibited action."  38 C.F.R. § 3.1(n)  (1998).  This 
regulation further provides, in regard to willful misconduct, 
that:

(1)  It involves deliberate or 
intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its 
probable consequences.
(2)  Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.
(3)  Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.

Id.  Further, in specific reference to alcohol intoxication, 
the law states that:

The simple drinking of alcoholic beverage 
is not of itself willful misconduct. ... 
If, in the drinking of a beverage to 
enjoy its intoxicating effects, 
intoxication results proximately and 
immediately in disability or death, the 
disability or death will be considered 
the result of the person's willful 
misconduct.

38 C.F.R. § 3.301(c)(2)  (1998).  "Proximate cause" is 
defined as "that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
Forshey v. West, No. 96-1038, slip op. at 3 (U.S. Vet. App. 
Dec. 3, 1998) (citing BLACK'S LAW DICTIONARY  1225  (6th ed. 
1990).  Evidence relevant to the issue of whether or not 
intoxication was the proximate cause of injury may be 
anything that tends to make the existence of a relevant fact 
more or less likely, including "negative evidence," that 
which tends to disprove an intervening cause of injury.  Id. 
at 4.

Thus, in order for the veteran's accident injuries to be 
considered as caused by willful misconduct, the preponderance 
of the evidence must show that said injuries were 
"proximately and immediately" the result of his 
intoxication.  Id. 

c.  Analysis

In this case, it is clear that the veteran was severely 
intoxicated at the time of the June 23, 1996, accident.  
However, said intoxication must be the proximate and 
immediate cause of his injuries for the injuries to be 
considered as due to willful misconduct.  There must be a 
causal connection.  After review of the evidence in the 
claims file, the Board finds no objective evidence of such a 
connection.

The record indicates that on June 23, 1996, the veteran was a 
passenger in a car, which stopped in a road to drop him off.  
He got out of the car, and attempted to cross the street, at 
which time he was struck by another vehicle traveling in the 
other lane.  The police accident report and witnesses' 
statements indicate that the driver was looking at the car 
that was stopped in the road and did not see the veteran 
until he was hit.  The evidence also consistently indicates 
that that driver was traveling over the posted speed limit 
for that road.  The Board finds nothing in the record 
suggesting that the veteran got hit by the vehicle as a 
result of his intoxication.  His intoxication may have caused 
him to be careless in crossing the road and this carelessness 
may have contributed to his being struck by the oncoming 
vehicle.  However, it is just as plausible to conclude that 
the driver of the other vehicle was too busy observing the 
car stopped in the road and was traveling too fast to avoid 
hitting the veteran.  Then again, it is possible that neither 
of these scenarios accurately describes the events on June 
23, 1996.  The key is that each of these scenarios is 
speculation.  None of the evidence in the claims file 
provides clear, objective evidence that the veteran's 
injuries were caused by alcohol intoxication.

A determination of willful misconduct requires that the act 
in question, as in this case, crossing the street under the 
influence of intoxicating liquor, involves "conscious 
wrongdoing or known prohibited action" or "deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences."  38 C.F.R. 
§ 3.1(n)  (1998).  It is the Board's determination, based on 
review of all of the evidence, that the veteran's accident 
was not of willful misconduct origin.  Clearly, crossing a 
street is not a prohibited action and does not involve 
wrongdoing.  Furthermore, even if it was, there is no showing 
of a wanton disregard for probable consequences in this case.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that the residuals of the injuries sustained in 
the June 23,1996, accident were not caused by his willful 
misconduct.


III.  Entitlement to a nonservice-connected pension

a.  Background

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1521(a)  (West 1991); 
38 C.F.R. § 3.3  (1998).

The Board initially notes that the veteran meets certain 
basic eligibility requirements for VA pension benefits.  
First, he served on active duty for a period of ninety days 
or more during a period of war.  38 U.S.C.A. §§ 101(11), 
(29); 1521(a), (j) (1)  (West 1991).  Second, based on his 
own statements regarding his income or other assets, he 
appears eligible for pension under the statutory income and 
net worth criteria applied to VA pension benefits.  
38 U.S.C.A. §§ 1521, 1522  (West 1991).  Therefore, the issue 
is whether the veteran is permanently and totally disabled 
for VA pension purposes within the meaning of governing law 
and regulations.  See 38 U.S.C.A. §§ 1155, 1502, 1521  (West 
1991); 38 C.F.R. 
§§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15-4.20, 4.25, 4.27  
(1998). 

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (formerly United 
States Court of Veterans' Appeals) (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2)  (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.17  (1998).  The two ways that 
permanent and total disability can be shown under the law are 
as follows:  (1) the veteran must be unemployable as a result 
of a lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation (the 
"objective" standard which is based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4  (1998) (Rating Schedule); 
the minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17.  38 U.S.C.A. 
§ 1502(a)(1), (2)  (West 1991); 38 C.F.R. §§ 3.321(b)(2); 
3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19  (1998); 
Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard) to the veteran's 
current disabilities.  It is noteworthy that, in considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1998).  However, in determining the current degree of 
disability, the most recent medical evidence, if credible, is 
of primary importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board notes that the RO, in its August 1997 rating 
decision, applied disability ratings to the veteran's 
disabilities that it found present at that time.  Although 
the RO, in its February 1998 decision, indicated that some of 
the veteran's disabilities were due to his willful 
misconduct, the Board has rejected that decision, supra.  
Thus, all of the veteran's current disabilities are valid for 
nonservice-connected pension purposes.

From the medical evidence, the Board finds that the veteran 
has the following physical and psychological conditions:  (1) 
right shoulder disorder, status post complete separation of 
acromioclavicular (AC) joint and comminuted scapula fracture; 
(2) right elbow disorder, with severe sprain, status post 
fracture of radius and ulna; (3) acquired psychiatric 
disorder, diagnosed as major depression with PTSD; (4) post-
traumatic seizure disorder; (5) peripheral neuropathy, left 
foot; (6) hip disorder, status post fracture, left sacroiliac 
joint; (7) left leg disorder, status post fracture, left 
tibia, fibula, and tibial plateau; and (8) residuals of rib 
fracture, with right pneumothorax, status post chest tube 
drainage.

b.  Ratable disabilities

(i)  Right shoulder disorder.  The RO rated the veteran's 
right shoulder disability as 10 percent disabling pursuant to 
DC 5201 of the Rating Schedule.  DC 5201 covers limitations 
of motion of the arm and authorizes disabilities ranging from 
20 percent to 40 percent, depending on the severity of the 
limitation of motion and on whether the arm is major or 
minor.  38 C.F.R. § 4.71a, DC 5201  (1998).  There is no 
provision for a 10 percent rating, as was assigned by the RO.

The medical evidence of record includes a June 1996 private 
admission report.  It indicates that the veteran incurred a 
comminuted right capular fracture with glenoid involvement.  
An August 1996 private clinical note reflects that he 
sustained a comminuted fracture of the right glenoid and a 
right acromioclavicular (AC) joint separation.  The most 
recent medical evidence is a July 1997 VA examination report.  
It indicates that the veteran's right shoulder had a very 
prominent right clavicle as a result of the AC joint 
separation.  Range of motion was flexion to 100 degrees, 
abduction to 100 degrees, internal rotation to 45 degrees, 
and external rotation to 30 degrees.  There was no 
significant tenderness.  X-rays revealed a healed comminuted 
fracture of the body and spine of the right scapula with a 
complete AC joint separation.       

Under DC 5201, limitation of motion of the arm at shoulder 
level warrants a 20 percent disability rating.  Since the 
medical evidence indicates that the veteran could only flex 
and abduct to 100 degrees, he is entitled to a 20 percent 
rating for his right shoulder disorder.  A higher rating 
requires that his right shoulder be limited to motion 25 
degrees from his side.  38 C.F.R. § 4.71a, DC 5201  (1998).  
His disability is not currently that severe.

(ii)  Right elbow disorder.  The veteran's residuals of right 
elbow fracture was assigned a noncompensable (0 percent) 
disability rating by the RO.  The June 1996 admission report 
indicates that the veteran incurred an open comminuted 
fracture of the radius and ulna during the motor vehicle 
accident, which required irrigation, debridement, and 
internal fixation plating.  A January 1997 private 
electromyography (EMG) study indicates that nerve conduction 
results were "significantly abnormal," involving multiple 
ulnar nerve entrapments at the elbows and mild entrapments at 
the wrists.  The July 1997 VA report reflects that the 
residuals of this injury were a scar over the radial aspect 
of the right forearm.  More significantly, the right elbow 
had limitation of range of motion.  It flexed only to 90 
degrees and lacked 35 degrees of extension.  The elbow had 5 
degrees of pronation and no supination.  There was also a 
palpable, bony prominence over the fracture site of the ulna.  
The veteran had full range of motion and sensation of the 
fingers of the right hand.  X-rays revealed some hypertrophic 
bone adjacent to the medial condyle.  An October 1997 VA 
outpatient record indicates that the veteran had decreased 
sensation in the right ulnar area.

After review of the medical evidence, the Board finds that 
the veteran's right elbow disorder warrants a 40 percent 
disability rating.  This rating is accomplished pursuant to 
DC 5213.  Initially, the Board notes that the veteran's right 
elbow disorder could appropriately be rated under several of 
the DCs pertaining to elbow and forearm disabilities.  See 
e.g.  38 C.F.R. § 4.71a, DC 5206, 5207, 5208  (1998).  It is 
the responsibility of the Board to apply the code that most 
closely reflects the level of impairment caused by the 
veteran's right elbow pathology.  In this regard, the Board 
finds that DC 5213 is most applicable.  DC 5213 pertains to 
impairment of pronation and supination of the elbow and 
forearm.  It authorizes a 40 percent disability rating for 
disability manifested by the major hand fixed in pronation 
and supination.  38 C.F.R. § 4.71a, DC 5213  (1998).  In this 
case, the Board finds that the veteran has no supination and 
only 5 degrees of pronation.  While not necessarily 
"fixed," the Board notes that the veteran also has 
significant limitation of range of motion of the right elbow.  
Specifically, his range of extension is limited to 35 degrees 
and flexion to 90 degrees.  Furthermore, he has a bony 
prominence of the elbow and, according to a VA neurologic 
examination report, loss of pain and temperature sensation to 
the right index finger and an "incomplete ability to use his 
hand."  As stated above, the veteran also appears to have 
nerve entrapments of the right elbow.  Overall, the Board 
finds that his right elbow disability most closely reflects a 
40 percent disability rating pursuant to DC 5213.  
Furthermore, it finds that a higher rating is not warranted 
under any applicable diagnostic codes.

(iii)  Acquired psychiatric disorder.  The RO did not rate 
the veteran's acquired psychiatric disorder in its August 
1997 decision.  However, in the June 1998 hearing officer's 
decision, it assigned a 10 percent disability rating pursuant 
to DC 9434.  DC 9434 pertains to major depressive disorder.  
It is evaluated for rating purposes under the following 
criteria:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name...........100 [percent 
rating].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships................................ 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)..........30 

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication................................. 
0

38 C.F.R. § 4.130  (1998).

In this case, the medical evidence consists of private mental 
health treatment records from March 1996 to February 1998.  
They show that the veteran was initially seen in March 1996, 
according to an intake record from Weems Community Mental 
Health Center.  Major complaints were of alcohol dependence 
and depression.  A March 1996 outpatient record indicates 
that the veteran complained of flashbacks about Vietnam.  In 
an April 1996 report, he indicated nightmares about Vietnam.  
In a May 1996 record, he reported problems with sleeping due 
to nightmares about Vietnam.  A March 1997 private intake 
evaluation report indicates a diagnosis of "depressive 
disorder" and "alcohol abuse in remission."  More 
recently, an August 1997 evaluation report indicates that the 
veteran had been sober for approximately one year.  The 
veteran reported intrusive recollections, anxiety, and 
nightmares about Vietnam.  The report states that he avoided 
certain friends and activities and had some limited symptoms 
of PTSD.  Symptoms of depression were decreased energy, 
problems with sleeping, worrying, anxiety, and cognitive 
signs of depression.  The veteran also had problems with 
impulsivity and control of anger.  A November 1997 evaluation 
report indicates that he was "doing relatively well."  It 
indicates the he saw some heavy action in Vietnam during the 
Vietnam era.  Current problems involved intrusive thoughts, 
recurring dreams and nightmares, being "jumpy," and also 
some avoidance phenomenon such as numbing, decreased interest 
in activity, friends, and social situations.  A February 1998 
letter from the veteran's physician at the Weems Community 
Mental Health Center states that the veteran had PTSD and 
major depression and was "unable to hold any gainful 
employment."

From the medical evidence of record, the Board finds that the 
veteran's acquired psychiatric disorder warrants a 50 percent 
disability rating.  This rating is assigned based on the 
medical evidence showing that the veteran has occupational 
and social impairment due to a flattened affect, disturbances 
in motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships.  The 
Board recognizes that the veteran does not appear to have 
speech impairment, panic attacks, or memory loss.  However, 
the medical evidence shows that his disability is more severe 
than any "occasional" decrease in work efficiency with 
"intermittent" periods of inability to perform occupational 
tasks.  38 C.F.R. § 4.130  (1998).  The benefit of the doubt 
goes to the veteran.  38 U.S.C.A. § 5107(b)  (West 1991).

(iv)  Post-traumatic seizure disorder.  The RO assigned a 10 
percent disability rating under DC 8910 for the veteran's 
diagnosed post-traumatic seizure disorder.  The medical 
evidence shows that the veteran was seen for complaints of 
seizure symptoms in September 1996.  The veteran's mother 
reported that there was a psychomotor component to his 
seizure.  He was prescribed Dilantin for control of the 
disorder.  An October 1996 record reflects that the veteran 
had no further complaints of seizures.  The July 1997 VA 
neurologic report reflects that the veteran had a history of 
motor seizures, the last one occurring approximately in 
November 1996.  A November 1997 follow-up record also 
indicates that he had had no further seizures; however, his 
Dilantin prescription was increased to 400 mg.  After 
neurologic examination, the impression was "controlled post-
traumatic seizure disorder."

DC 8910 provides for a minimum 10 percent rating for seizure 
disorders that require continuous medication for control.  
38 C.F.R. § 4.124a, DC 8910, 8911, Note (1)  (1998).  
Therefore, the Board finds that a 10 percent rating is 
authorized.  A 20 percent rating requires a history of at 
least 1 major seizure within the last 2 years.  38 C.F.R. 
§ 4.124a, DC 8910, 8911  (1998).  In this case, the veteran's 
most recent, and only, reported seizure was in September 
1996, more than 2 years ago.  Thus, a rating in excess of 10 
percent is not warranted.

(v)  Peripheral neuropathy, left foot.  The RO rated the 
veteran's peripheral neuropathy of the left foot as 10 
percent disabling pursuant to DC 8521 of the Rating Schedule.  
DC 8521 pertains to paralysis of the popliteal nerve and 
authorizes ratings ranging from 10 percent to 40 percent 
depending on the severity of the disability.  38 C.F.R. 
§ 4.124a, DC 8521  (1998).

The June 1996 admission record indicates that he incurred 
open, severely comminuted fractures of the left tibia and 
fibula with interarticular extension involving the tibial 
plateau during the June 23, 1996, accident.  The veteran 
underwent surgical irrigation, debridement, tibial nailing, 
and screw fixation of the left lower extremity.  An August 
1996 medical record notes that he was placed in a long leg 
cast.  The January 1997 private EMG study indicates that he 
had peroneal palsy of the left leg.  A July 1997 VA 
outpatient record indicates that the veteran had peripheral 
edema of the left lower extremity.  The July 1997 VA 
neurologic examination report indicates that the veteran had 
some decreased sensation to pain and temperature over a small 
area of his left ankle.  Gait, station, and Romberg were 
neurologically intact.  Reflexes were 2+ and symmetrical.  
Impression was "very small areas of sensory loss on 
neurologic examination secondary to trauma."  An October 
1997 VA outpatient record indicates that the veteran had 
edema of the left leg and wore a compression stocking to 
control swelling.

From the medical evidence, the Board concludes that the 
veteran's left foot peripheral neuropathy warrants a 10 
percent disability rating under DC 8521.  Specifically, it 
finds that it approximates "mild" "incomplete" paralysis.  
38 C.F.R. § 4.124a, DC 8521  (1998).  The Board also notes 
that DC 7121 for post-phlebitic syndrome is an appropriate 
diagnostic code under which to rate the veteran's peripheral 
neuropathy.  However, under that code, the veteran would 
still only be entitled to a 10 percent rating.  A 10 percent 
rating under DC 7121 is authorized for "[i]ntermittent edema 
of extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery."  38 C.F.R. § 4.104, DC 
7121  (1998).

(vi) Hip disorder.  The veteran's right hip disorder was 
diagnosed as "pubic diastasis with left [sacroiliac] joint 
disruption" according to the June 1996 private admission 
report.  He underwent pelvic external fixator application.  
An October 1996 private X-ray report reflects that the 
veteran's pelvis and right hip had old degenerative changes, 
widening, and soft tissue calcification of the pubic 
symphysis.  He also had soft tissue calcification adjacent to 
the right ileal wing due to trauma.  The July 1997 VA report 
indicates that he had complaints of pain in the front and 
back of his pelvis with prolonged standing.  Physical 
examination revealed a tender pelvis posteriorly and 
anteriorly.  He had a full range of motion of the hips and 
Trendelenburg sign was negative.  X-rays revealed a fracture 
in the region of the left sacroiliac joint, which was healed 
and in good position.  There was also a 2 centimeters 
separation at the symphysis pubis with callus crossing the 
gap.

Musculoskeletal hip disorders are rated under DC 5250 to 5255 
of the Rating Schedule.  38 C.F.R. § 4.71a  (1998).  After 
review of the record, the Board finds that the veteran's 
disability is most closely approximated as a "slight" 
disability under DC 5255, pertaining to impairment of the 
femur.  Although the veteran's disability involves his hip 
and sacroiliac area, there is no evidence of ankylosis of the 
joints involved, so DC 5250 is not an appropriate diagnostic 
code under which to rate the veteran's disability.  38 C.F.R. 
§ 4.71a, DC 5250  (1998).  Similarly, the medical evidence 
indicates that the veteran has full range of motion of the 
hip and thigh, so DC 5251, 5252, and 5253 are inapplicable.  
38 C.F.R. § 4.71a, DC 5251, 5252, 5253  (1998).  The veteran 
also does not have a flail joint of the hip, for which DC 
5254 is applicable.  38 C.F.R. § 4.71a, DC 5254  (1998).  
Overall, the Board finds that the veteran's hip disability is 
currently manifested by anterior and posterior tenderness.  
This is most closely characterized, by analogy, to a "slight 
knee or hip disability."  Under DC 5255, his condition 
warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5255  (1998).

(vii)  Left leg disorder.  According to the medical evidence, 
the veteran incurred open, severely comminuted fractures of 
the left tibia and fibula with intra articular extension of 
the tibial plateau.  The July 1997 VA report indicates that 
he had complaints of daily left leg swelling and foot.  He 
reported no feeling in the distal half of the left leg and 
foot.  Physical examination of the left leg revealed range of 
motion of 0 to 130 degrees for the left knee, with no 
swelling, effusion, or ligamentous laxity.  The left knee had 
significant retropatellar crepitation.  There were multiple 
scars over the anterior medial part of the left leg.  No 
false motion or significant tenderness was noted.  X-rays of 
the left knee revealed a fracture of the tibial plateau fixed 
with 1 cannulated screw.  The articular surfaces had been 
restored with no narrowing of the articular cartilage or 
osteophyte formation.  An October 1997 VA outpatient record 
indicates that the veteran walked with a limp on the left.

Lower extremity disorders are rated under DC 5256 to 5263 of 
the Rating Schedule. 38 C.F.R. § 4.71a  (1998).  In this 
case, the Board finds that none are specifically applicable.  
The medical evidence does not indicate that the veteran's 
left leg disorder involves ankylosis of the knee (DC 5256); 
dislocated semilunar cartilage (DC 5258); removal of 
semilunar cartilage (DC 5259); limitation of flexion (DC 
5260); limitation of extension (DC 5261); impairment of the 
tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  
Id.  Therefore, the veteran's knee disorder must be rated 
based on a closely related disorder.  The Board concludes 
that DC 5257 is most applicable.  DC 5257 refers to knee 
impairment involving recurrent subluxation and lateral 
instability, neither of which is shown in the veteran's case, 
according to the most recent medical evidence.  However, DC 
5257 is considered generally applicable to "other 
impairment" of the knee.  In this case, the veteran's left 
leg problems involve subjective complaints of swelling and 
loss of feeling.  However, objective evaluation revealed no 
significant findings, except for marked retropatellar 
crepitation.  No swelling, effusion, or ligamentous laxity 
was noted.  Therefore, the Board concludes that the veteran's 
left leg disorder warrants a 10 percent disability rating 
under DC 5257.  It is a "slight" disability.  Id.

(viii)  Residuals of fractured ribs.  The Board notes that 
the veteran is also status post multiple rib fractures.  
During his June 1996 accident, he fractured right ribs 1 
through 8.  He underwent right-sided chest tube placement.  
Subsequently, he had complaints of shortness of breath.  
Private medical records indicate that the veteran incurred 
hemothorax and pneumothorax with shortness of breath, 
believed secondary to his rib fractures.  A May 1997 private 
medical record indicates that objective examination of the 
lungs was insignificant.  Assessment was "history" of 
shortness of breath due to previous chest trauma.  The July 
1997 VA report also notes that the veteran had a history of 
rib fractures with right pneumothorax status post chest tube 
drainage.  It also indicates that the veteran smoked 1 1/2 pack 
of cigarettes per day for 20 years.  He complained of 
shortness of breath.  Objective examination was unremarkable 
for any respiratory pathology.

The Board notes that the RO rated the veteran's rib disorder 
pursuant to DC 5299-5257, indicating that his disorder was 
being rated by analogy to instability and subluxation of the 
knee.  38 C.F.R. § 4.71a, DC 5257  (1998).  Obviously, the 
Board finds that that diagnostic code is not appropriate 
under which to rate the veteran's rib fracture residuals.  
The most appropriate code under which to rate the veteran's 
rib fracture residuals, if currently manifested, would likely 
be DC 6843.  DC 6843 pertains to traumatic chest wall defect, 
pneumothorax, or hernia.  38 C.F.R. § 4.97, DC 6843  (1998).  
It authorizes ratings based on restrictive lung disease.  In 
this case, no restrictive lung disease tests have been 
conducted.  Physical examination of the lungs was normal.  
Ordinarily, the absence of clinical data pertaining to 
restrictive lung disease would preclude Board adjudication of 
this case.  However, in this case, the Board finds that the 
rating of the veteran's rib fracture residuals has no bearing 
on the outcome of this case, infra.  For present purposes, 
the Board continues the RO's noncompensable (0 percent) 
rating for that disability.

c.  Combined disability rating

From the above evaluation of the veteran's current 
disabilities, the Board has concluded that his acquired 
psychiatric disorder warrants a 50 percent disability rating; 
his right elbow disorder warrants a 40 percent rating; his 
right shoulder disorder warrants a 20 percent rating; his 
peripheral neuropathy of the left foot warrants a 10 percent 
rating; his left leg disorder warrants a 10 percent rating; 
his hip disorder warrants a 10 percent rating; his post-
traumatic seizure disorder warrants a 10 percent rating; and 
his residuals of right rib fractures is presumed to warrant a 
0 percent disability rating.  Applying the individual ratings 
to the combined rating tables in 38 C.F.R. § 4.25  (1998), 
the Board finds that the veteran has a combined disability 
rating of 90 percent.

d.  Analysis

The regulations provide that:

All veterans who are basically eligible 
and who are unable to secure and follow a 
substantially gainful occupation by 
reason of disabilities which are likely 
to be permanent shall be rated as 
permanently and totally disabled.  For 
the purpose of pension, the permanence of 
the percentage requirements of § 4.16 is 
a requisite. When the percentage 
requirements are met, and the 
disabilities involved are of a permanent 
nature, a rating of permanent and total 
disability will be assigned if the 
veteran is found to be unable to secure 
and follow substantially gainful 
employment by reason of such disability. 

38 C.F.R. § 4.17  (1998).  The provisions of § 4.16 provides 
that:

	Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability:  
(1) Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.

38 C.F.R. § 4.16  (1998).

In this case, the Board finds that the veteran meets the 
minimum schedular rating for consideration of a nonservice-
connected pension.  Specifically, he currently has a 
disability rated at 40 percent or more and a total disability 
evaluation of 70 percent or more based on other disabilities.  
It is noteworthy that, since the veteran's right shoulder, 
right elbow, left leg, left foot, right ribs, and post-
traumatic seizure disorders were all incurred in one 
accident, they may all be considered as one disability for 
nonservice-connected pension rating purposes.  Thus, the 
veteran also meets the initial requirement of having one 
disability rated as 60 percent or more disabling.  See 
38 C.F.R. § 4.16  (1998).

In light of the above, the Board finds that the sole 
remaining issue is whether the veteran is unable to secure 
and follow substantially gainful employment by reason of such 
disabilities.  The Board is to consider the issue of 
unemployability in the context of the veteran's disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§  3.321(b)(2), 4.19  (1998).

After review of the claims file, the Board finds that the 
veteran is unable to maintain substantially gainful 
employment and that, as a result, entitlement to nonservice-
connected pension is granted.

In making its determination, the Board notes that the veteran 
is currently 51 years old.  He completed 12 years of formal 
education with additional training in automotive repair.  He 
last worked in 1987.  Most significantly, the veteran 
currently has multiple physical and psychiatric disabilities 
that render him unemployable.  In fact, a December 1996 
private medical record indicates that "[t]here is no doubt 
that [the veteran] is disabled from performing any type of 
meaningful work."  Similarly, a February 1997 private 
medical record indicates that, according to his treating 
physician, the veteran's disabilities are "no doubt totally 
disabling and permanent."  The physician stated that "his 
deficits will no doubt be with him for the rest of his 
life."  Finally, a February 1998 letter from the veteran's 
private psychiatrist states that due to his major depression 
and PTSD, the veteran was "unable to hold any gainful 
employment at present."  The Board finds that, when all of 
his disabilities are considered, both physical and 
psychological, in concert with the veteran's age and 
education, the only reasonable conclusion is that he is no 
longer able to obtain or maintain any substantially gainful 
employment.

As a result, his claim seeking entitlement to a nonservice-
connected pension is granted.  


ORDER

The residuals of injuries that the veteran sustained in a 
June 23, 1996, motor vehicle accident were not due to his 
willful misconduct.

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


